COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-13-00262-CV


In the Interest of D.S., A Child           §    From the 16th District Court

                                           §    of Denton County (2012-10451-16)

                                           §    November 7, 2013

                                           §    Per Curiam


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS


                                        PER CURIAM